COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                       01-14-00014-CV
Style:                              Hector Estrada, Iselda Estrada, Maria Martinez, and Jorge Gonzales
                                    v Daner Lee Cheshire, Lyndon Charles Cheshire, and Stewart Title Company
Date motion filed*:                 April 1, 2014
Type of motion:                     Motion to substitute counsel
Party filing motion:                Appellees
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                          Current Due date:
         Date Requested:

Ordered that motion is:

          Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant motions to extend time
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellees Daner Lee Cheshire and Lyndon Charles Cheshire have filed a motion to substitute counsel,
          which is granted. See TEX. APP. P. 6.5(d). The Clerk of this Court is ordered to substitute attorney
          Timothy A. Hootman for Rhoda Ross as appellees’ counsel of record. We further notify appellees that this
          substitution will not affect any pending deadlines in this appeal.



Judge's signature:       /s/ Evelyn V. Keyes
                         

Panel consists of        ____________________________________________

Date: April 17, 2014




November 7, 2008 Revision